DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.  The Applicant has amended the claims to further recite that there are multiple pulses of various energies that are transmitted at various times throughout a cardiac cycle.  These additional limitations are seen as being taught by the Slikkerveer and Lysyansky references as explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4, 6-10, and 13-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the preamble recites “diagnosing”, but it is unclear as to which limitation is directed to the step of diagnosis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6-10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ultrasound Enhanced Prehospital Thrombolysis Using Microbubbles Infusion in Patients with Acute ST Elevation Myocardial Infarction: Pilot of the Sonolysis Study” by J. Slikkerveer et al. Ultrasound in Med. & Biol. Vol. 38, No. 2, pp.247-252, 2012 (hereinafter as Slikkerveer, of record) in view of Lysyansky (US 2002/0165455, of record).
Regarding claim 1, Slikkerveer discloses a method for diagnosing and treating coronary artery disease comprising: identifying a coronary artery; directing an ultrasound probe towards the coronary artery to image an anatomy; and performing sonothrombolysis at the coronary artery by transmitting therapeutic energy to the coronary artery with the ultrasound probe (p.248, right column: “Ultrasound therapy was performed…”).  Slikkerveer does not explicitly disclose transmitting a first therapeutic pulse to the coronary artery during a first time period, wherein the first therapeutic pulse comprises a first energy pattern; and a second therapeutic pulse to the coronary artery during a second time period different than the first time period, wherein the second therapeutic pulse comprises a second energy pattern different than the first energy pattern, wherein an interval between the first therapeutic pulse and the second therapeutic pulse is synchronized with the heart cycle based on the measure of the timing such that the first therapeutic pulse and the second therapeutic pulse are respectively delivered to the coronary artery during successive heartbeats.  However, Lysyanksy teaches ECG triggering of an ultrasound imaging system ([0071]) wherein the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
Regarding claim 2, Slikkerveer discloses infusing a subject with a microbubble contrast agent (p.248: “microbubble Luminity”).
Regarding claim 3 and 4, Slikkerveer discloses transmitting therapeutic energy to the coronary artery during consecutive heartbeats (p.248, right column: “Ultrasound therapy was performed…”).  Slikkerveer does not explicitly disclose synchronizing/gating between the first and second therapeutic pulses with an ECG signal at the same phase.  However, Lysyanksy teaches ECG triggering of an ultrasound imaging system ([0071]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
Regarding claim 6, Slikkerveer does not explicitly disclose transmitting a third therapeutic pulse to the coronary artery during a third time period, wherein the third therapeutic pulse comprises a third energy pattern, and wherein an interval between the first therapeutic pulse and the third therapeutic pulse is synchronized with the heart cycle based on the measure of the timing such that the first therapeutic pulse and the third therapeutic pulse are respectively delivered to the coronary artery during non-consecutive heartbeats.  However, Lysyanksy teaches that the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
Regarding claim 7, Slikkerveer does not explicitly disclose that the first therapeutic pulse and the third therapeutic pulse to the coronary artery during non-consecutive heartbeats further comprises not transmitting a therapeutic pulse to the coronary artery during one or more heartbeats between the non-consecutive heartbeats.  However, Lysyanksy teaches that the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
Regarding claim 8, Slikkerveer does not explicitly disclose that the interval between the first therapeutic pulse and the third therapeutic pulse is based on the measure of the timing of a heart cycle and based on a rate of microbubble replenishment.  However, Slikkerveer does teach selecting a timing between the intervals based on a rate of microbubble replenishment (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the consideration of replenishment taught by Slikkerveer, as to provide an accurate account of microbubble concentration in the blood stream.
Regarding claim 9, Slikkerveer does not explicitly disclose that the interval between the first therapeutic pulse and the third therapeutic pulse is based on the rate of microbubble replenishment such that a longer timing is selected for the interval for a slow rate of microbubble replenishment and a shorter timing is selected for the interval for a fast rate of microbubble replenishment.  However, Slikkerveer does teach accounting for the rate of microbubble replenishment (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).  One having ordinary skill would have known that a slower rate of replenishment would require a longer time to reach sufficient replenishment relative to a faster rate of replenishment, which would require relatively less time (note the standard flow rate formula: rate of flow = volume/time).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selective interval timing that’s dependent upon a flow rate.
Regarding claim 10, Slikkerveer does not explicitly disclose that the interval between the first therapeutic pulse and the third therapeutic pulse is based on the rate of microbubble replenishment such that a longer timing is selected for the interval for a microvasculature bed and a shorter timing for the interval for a coronary artery.  However, Slikkerveer does teach accounting for the rate of microbubble replenishment (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).  One having ordinary skill would have known that a slower rate of replenishment would require a longer time to reach sufficient replenishment relative to a faster rate of replenishment, which would require relatively less time (note the standard flow rate formula: rate of flow = volume/time).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selective interval timing that’s dependent upon a flow rate.
Regarding claim 13, Slikkerveer does not explicitly disclose that transmitting the respective first therapeutic pulse and the second therapeutic pulse to the coronary artery in the first and the second energy patterns further comprises varying therapeutic energy transmission level.  However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]) wherein the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective timing of Lysyanksy to the scanning of Slikkerveer, as to provide control over energy patterns and scan timing.
Regarding claim 14, Slikkerveer does not explicitly disclose performing sonothrombolysis at a microvasculature bed on an interleaved basis with the coronary artery sonothrombolysis.  However, Lysyanksky teaches interleaved scanning of different regions ([0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the interleaved scanning of Lysyanksky to the regions of Slikkerveer, as to provide separate targeting zones.
Regarding claim 15, Slikkerveer does not explicitly disclose transmitting therapeutic energy via the first and the second therapeutic pulses such that the therapeutic energy is transmitted to the microvasculature bed less frequently and at a lower energy level than therapeutic energy is transmitted at the coronary artery.  However, Lysyansky teaches that the frequency and energy of a beam may be optimized ([0040]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the parameters of Lysyansky to the scanning of Slikkerveer, as to provide optimized scanning parameters.
Regarding claim 16, Slikkerveer does not explicitly disclose that transmitting the respective first therapeutic pulse and the third therapeutic pulse to the coronary artery in the first and the third energy patterns further comprises varying the periodicity.   However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]) wherein the pulse length may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective lengthening of Lysyanksy to the scanning of Slikkerveer, as to provide control over energy patterns and scan timing.
Regarding claim 17, Slikkerveer does not explicitly disclose transmitting therapeutic energy via the first and the second therapeutic pulses such that the therapeutic energy is transmitted to the microvasculature bed less frequently than therapeutic energy is transmitted at the coronary artery.  However, Slikkerveer does teach accounting for the rate of microbubble replenishment (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).  One having ordinary skill would have known that a slower rate of replenishment in lower flow region (microvascular bed, narrower) would require a longer time to reach sufficient replenishment relative to a faster rate of replenishment in a higher flow region (coronary artery, wider), which would require relatively less time (note the standard flow rate formula: rate of flow = volume/time).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selective interval timing that’s dependent upon a flow rate.
Regarding claim 18, Slikkerveer does not explicitly disclose transmitting therapeutic energy via the first and the second therapeutic pulses such that the therapeutic energy is transmitted to the microvasculature bed at a lower energy level than therapeutic energy is transmitted at the coronary artery.  However, Lysyanksy teaches that energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective energy levels of Lysyanksy to the scanning of Slikkerveer, as to provide selective control over energy levels.
Regarding claim 19, Slikkerveer does not explicitly disclose that transmitting with the ultrasound probe further comprises: a third therapeutic pulse to the coronary artery during a third time period; and a fourth therapeutic pulse to the coronary artery during a fourth time period; wherein the third therapeutic pulse has a third energy pattern, wherein the fourth therapeutic pulse has a fourth energy pattern, wherein each of the first, second, third, and fourth energy patterns are different, and wherein the first, second, third, and fourth pulses are respectively delivered to the coronary artery during successive heartbeats.  However, Lysyanksy teaches that the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
Regarding claim 20, Slikkerveer does not explicitly disclose that the first, second, third, and fourth therapeutic pulses each pulse a respective point in the heart, and wherein the respective point in the heart corresponds with the respective first, second, third, and fourth energy patterns such that each specific point in the heart is only pulsed once every four heartbeats.  However, Lysyanksy teaches that the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793